Title: To Thomas Jefferson from James Dinsmore, 3 July 1807
From: Dinsmore, James
To: Jefferson, Thomas


                        
                            Sir
                     
                            Monticello July 3. 1807
                        
                        your favour of the 28th ult is received and agreeably to your request expressed in it I have taken patterns
                            of the glass wanted and send them enclosed. the rabbits are so very thin that it will be impossible to cut the glass exact
                            enough without the sash, I therefore think Mr Barry had better only Cut the straight lines untill it gets here; you will
                            also find below the Size and quantity of Square glass wanted.
                  I am Sir with respect your Humble St
                        
                            Jas. Dinsmore
                     
                        
                        
                            Memorandum of the Number of panes glass sent to Monticello
                     
                        
                           
                              
                              150
                              lights
                              11¼ by 15 inches for green house
                              162
                           
                           
                              
                              72
                              Do
                              12. by 12 Do for Pavillion
                              78
                           
                           
                              
                              10
                              Do
                              10 by 14 Do for sky lights
                              16
                           
                           
                              
                              10
                              Do
                              12 by 14 Do for Do
                              16
                           
                           
                              
                              6.
                              Do.
                              17¾ by 24 Do for great Doors
                              12
                           
                           
                              
                              1
                              Do
                              Circular 22 I Diameter for Dome
                              6
                           
                           
                              
                              and as many as may be thought necessary 12 by 18 inches for repairing the windows generaly
                              
                           
                        
                     
                            
                            88 panes for Green House and Pediment sashes measure 70¼ feet
                        
                    